Title: 19 [March 1754].
From: Adams, John
To: 


       This morning is beyond description, Beautyfull, the Skie bespangled with Clouds which shed a lustre on us by the refraction of the rays of light, together with the healthy and enlivening air, which was purifyed By the thunder, afford most spirited materials for Contemplation. The gaiety of the weather is equally delightfull to the phylosopher, Poet and the man of Pleasure. The Phylosopher finds his passions all Calm, serene, and Pliable so that he finds no Difficulty in subjecting them to the subserviency of his reason, he can now contemplate all the gaudy appearances of nature and like Pythagoras bring Phylosophy down from heaven and make her conversible to men. The Poet thinks this the Best time to Converse with his muse and Consequently gives himself up wholly to her directions. His whole soul is at her disposal!l and he no more retains the government of himself. While the man of pleasure find such delicacys arising from the objects of sence as are adapted to produce the highest sensations of delight in him.
      